COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00260-CV


IN THE MATTER OF THE
GUARDIANSHIP OF LINDA JANE
HART




                                     ----------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2014-GD00268-1

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant Linda Jane Hart attempts to appeal from the trial court’s June 19,

2014 order appointing a temporary guardian. We dismiss the appeal.

      On June 16, 2014, Hart filed a “suggestion” with the trial court, indicating

she believed the trial court should “investigate [her] need for a guardian” because

she was “unable to deal with property issues due to neurological impairment, not

      1
       See Tex. R. App. P. 47.4.
complete incapacity.” That same day, the trial court entered an order appointing

a guardian ad litem—James Holliday—to investigate whether Hart was

incapacitated and whether a guardianship was necessary. See Tex. Est. Code

Ann. § 1102.001 (West 2014).         On June 19, Holliday filed an application

requesting that the trial court appoint Hart a temporary guardian.          See id.

§ 1251.003 (West 2014). That same day, the trial court appointed John Benoist

as Hart’s attorney ad litem and Greg Shannon as her temporary guardian. See

id. §§ 1054.001, 1251.004, 1251.010 (West 2014); see also id. § 1251.051 (West

2014) (allowing trial court to appoint temporary guardian “without issuing

additional citation” if application for temporary guardianship is contested and

court finds guardianship is necessary). On August 15, Hart filed a pro se notice

of appeal arguing that the trial court’s appointment of Shannon contained “some

anomalies.” 2

      Although the general rule is that appeals may be taken only from final

judgments, probate proceedings are an exception to this rule.          De Ayala v.

Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (op. on reh’g). The Texas Estates

Code specifically allows a party to “appeal from an order or judgment appointing

a guardian.” Tex. Est. Code Ann. § 1152.001 (West 2014). The definition of

“guardian” includes a temporary guardian appointed for either the estate of an

      2
       Hart also filed a separate notice of appeal attacking the trial court’s denial
of her motion to recuse, which we dismissed for want of jurisdiction. In re
Guardianship of Hart, No. 02-14-00318-CV, 2015 WL 1407381, at *1 (Tex.
App.—Fort Worth Mar. 26, 2015, no pet. h.).

                                         2
incapacitated person or for the incapacitated person.    Id. § 1002.012 (West

2014).   Therefore, the June 16 order appointing Shannon as the temporary

guardian ad litem was an appealable, interlocutory order.          See In re

Cunningham, 454 S.W.3d 139, 144 (Tex. App.—Texarkana 2014, orig.

proceeding). Although the order was immediately appealable, any appeal was

accelerated; thus, Hart was required to file her notice of appeal within twenty

days after the order was signed on June 19, 2014. See Tex. R. App. P. 26.1(b),

28.1(a). Because Hart filed her notice of appeal on August 15, 2014—more than

twenty days after the trial court signed the order appointing Shannon—we have

no jurisdiction over her attempted appeal. See Guardianship of Hester, No. 14-

15-00001-CV, 2015 WL 732658, at *1–2 (Tex. App.—Houston [14th Dist.]

Feb. 19, 2015, no pet. h.) (mem. op.).

      We dismiss this appeal for want of jurisdiction.   See Tex. R. App. P.

42.3(a), 43.2(f).

                                                PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: May 7, 2015




                                         3